       Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

      In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Plaintiffs’ “Daubert

Motion to Preclude the Testimony of Dr. Dennis Paustenbach Regarding Removal and Scraping

of Benjamin Foster 81-27 Adhesive.”2 Defendant Bayer CropScience, Inc., as Successor to

Rhone-Poulenc AG Company, f/k/a Amchem Products, Inc., f/k/a Benjamin Foster Company




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 53.


                                                       1
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 2 of 11




(“Amchem”) opposes the motion.3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion.

                                                 I. Background

       In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.4 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.5 Plaintiffs assert strict liability and

negligence claims against various Defendants.6

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.7 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.8 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.9

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending

Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January




       3
           Rec. Doc. 159.

       4
           Rec. Doc. 1-2 at 5.

       5
           Id.

       6
           Id. at 7–8.

       7
           Id. at 2–3

       8
           Case No. 18-6158, Rec. Doc. 1 at 2.

       9
           Case No. 18-6158, Rec. Doc. 89.


                                                       2
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 3 of 11




17, 2019.10 Trial was scheduled to begin before the state trial court on January 13, 2020.11

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.12 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.13

      On February 25, 2020, Plaintiffs filed the instant motion.14 On March 17, 2020, Amchem

filed an opposition to the instant motion.15 On April 6, 2020, Plaintiffs, with leave of Court, filed

a reply brief in further support of the motion.16 On May 5, 2020, the Court continued the May 18,

2020 trial date due to COVID-19.17

                                     II. Parties’ Arguments

A.    Plaintiffs’ Arguments in Support of the Motion

      Plaintiffs move the Court to issue an order excluding the testimony of Dr. Dennis

Paustenbach regarding removal and scraping of Benjamin Foster 81-27 adhesive.18 Plaintiffs

assert that Dr. Paustenbach will testify that one would not expect any substantial release of

asbestos fibers from Amchem encapsulated products during their normal and expected


       10
            Rec. Doc. 1-8.

       11
            Rec. Doc. 1-12.

       12
            Rec. Doc. 1.

       13
            Rec. Doc. 17.

       14
            Rec. Doc. 53.

       15
            Rec. Doc. 159.

       16
            Rec. Doc. 198.

       17
            Rec. Doc. 225.

       18
            Rec. Doc. 53-1 at 1.


                                                 3
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 4 of 11




application, use, and removal.19 Plaintiffs submit that Dr. Paustenbach should be precluded from

offering opinions regarding the removal and scraping of Benjamin Foster 81-27 adhesive because

he did not test these activities, which were the activities Decedent testified exposed him to

asbestos.20

      Plaintiffs contend that any opinion by Dr. Paustenbach that Decedent’s exposure to asbestos

from Benjamin Foster 81-27 adhesive did not contribute to his development of mesothelioma

should be excluded.21 Plaintiffs contend that Dr. Paustenbach failed to test the very activities

which would have resulted in exposure to asbestos.22 Accordingly, Plaintiffs assert that Dr.

Paustenbach should be precluded from offering testimony regarding removal and scraping

activities in connection with Benjamin Foster 81-27 adhesive.23

B.    Amchem’s Arguments in Opposition to the Motion

      Amchem asserts that Dr. Paustenbach is a board-certified toxicologist and certified

industrial hygienist with over 40 years of experience in occupational health, risk assessment, and

toxicology.24 Amchem asserts that Dr. Paustenbach’s opinions concerning the release of asbestos

fibers from Benjamin Foster 81-27 adhesive have been peer-reviewed and published.25 According

to Amchem, Dr. Paustenbach performed a series of exposure tests involving both the application,

manipulation, and cleanup of historical Benjamin Foster 81-27 adhesive and other Benjamin


       19
            Id. at 2.

       20
            Id.

       21
            Id. at 4.

       22
            Id.

       23
            Id. at 5.

       24
            Rec. Doc. 159 at 1.

       25
            Id. at 3.


                                                4
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 5 of 11




Foster products.26 Amchem asserts that these tests encompassed a variety of activities including

application, cutting, sawing, sweeping, and various clean up scenarios to simulate possible

occupational exposure to the products.27 Amchem asserts that Dr. Paustenbach performed a total

of nine spill cleanup tests on Benjamin Foster 81-27 adhesive, including the types of cleanup

Decedent allegedly performed.28 Although Dr. Paustenbach’s tests did not specifically involve

removal from clothing, Amchem contends that the tests still provide a scientifically-valid

comparison for any such exposures, and any asbestos fiber released from scraping clothing with

dried Benjamin Foster 81-27 adhesive would be qualitatively similar to the scraping removal tests

Dr. Paustenbach performed.29

       Amchem concludes that Plaintiffs have not raised a viable challenge to either Dr.

Paustenbach’s qualifications or his methodology.30 Rather, Amchem asserts that Plaintiffs’

objections are to the application of Dr. Paustenbach’s methodology to the facts of this case.31

Amchem contends that such an argument is inappropriate under the Daubert standard and should

instead be raised in cross-examination.32

C.     Plaintiffs’ Arguments in Further Support of the Motion

       In reply, Plaintiffs assert that they are only moving to exclude testimony regarding the




       26
            Id. at 4.

       27
            Id.

       28
            Id. at 5.

       29
            Id. at 5–6.

       30
            Id. at 6.

       31
            Id.

       32
            Id.


                                               5
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 6 of 11




removal and scraping of Benjamin Foster 81-27 adhesive.33 Plaintiffs note that Decedent

specifically identified using Benjamin Foster 81-27 adhesive, stating that he had to scrape it off

of his clothing.34 According to Plaintiffs, Dr. Paustenbach did not do testing on Benjamin Foster

81-27 adhesive for sanding, removal, or sweep cleaning.35 Plaintiffs contend that Dr. Paustenbach

made a litigation decision not to test those activities that would result in higher exposures.36

Therefore, Plaintiffs argue that Dr. Paustenbach’s proposed testimony regarding removal and

scraping of Benjamin Foster 81-27 adhesive should be excluded.37

                                             III. Legal Standard

       The district court has considerable discretion to admit or exclude expert testimony under

Federal Rule of Evidence 702.38 Rule 702, which governs the admissibility of expert witness

testimony, provides that an expert witness “qualified . . . by knowledge, skill, experience, training

or education,” may testify when “scientific, technical or other specialized knowledge will assist

the trier of fact to understand the evidence or to determine a fact in issue.”39 For the testimony to

be admissible, Rule 702 establishes the following requirements:

       (1) the testimony [must be] based on sufficient facts or data,

       (2) the testimony [must be] the product of reliable principles and methods, and



       33
            Rec. Doc. 198 at 2.

       34
            Id.

       35
            Id.

       36
            Id. at 3.

       37
            Id. at 4.

       38
         See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 138–39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d
       358, 371 (5th Cir. 2000).
       39
            Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

                                                        6
       Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 7 of 11




        (3) the expert [must reliably apply] the principles and methods to the facts of the case.40

        In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court held that Rule 702

requires the district court to act as a “gatekeeper” to ensure that “any and all scientific evidence

admitted is not only relevant, but reliable.”41 The court’s gatekeeping function thus involves a

two-part inquiry into reliability and relevance. First, the court must determine whether the

proffered expert testimony is reliable. The party offering the testimony bears the burden of

establishing its reliability by a preponderance of the evidence.42 The reliability inquiry requires a

court to assess whether the reasoning or methodology underlying the expert’s testimony is valid.43

The aim is to exclude expert testimony based merely on subjective belief or unsupported

speculation.44

        In Daubert, the Supreme Court identified a number of factors that are useful in analyzing

reliability of an expert’s testimony: (1) whether the theory has been tested; (2) whether the theory

has been subject to peer review and publication; (3) any evaluation of known rates of error; (4)

whether standards and controls exist and have been maintained with respect to the technique; and

(5) general acceptance within the scientific community.45 In Kumho Tire Co. v. Carmichael, the

Supreme Court emphasized that the test of reliability is “flexible” and that Daubert’s list of

specific factors does not necessarily nor exclusively apply to every expert in every case.46 The


        40
             Fed. R. Evid. 702.
          41
             Daubert, 509 U.S. at 597; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (clarifying
that the court’s gatekeeping function applies to all forms of expert testimony).
        42
            See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998) (citing In re Paoli R.R. Yard PCB
Litig., 35 F.3d 717 (3d Cir. 1994)).
        43
             See Daubert, 509 U.S. at 592–93.
        44
             See id. at 590.
        45
             See id. at 592–94.
        46
             Kumho Tire, 526 U.S. at 141; see also Seatrax, 200 F.3d at 372 (explaining that reliability is a fact-
                                                         7
        Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 8 of 11




overarching goal “is to make certain that an expert, whether basing testimony on professional

studies or personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.”47 The court must also determine

whether the expert’s reasoning or methodology “fits” the facts of the case and whether it will

thereby assist the trier of fact to understand the evidence—in other words, whether it is relevant.48

         A court’s role as a gatekeeper does not replace the traditional adversary system,49 and “[a]

review of the caselaw after Daubert shows that the rejection of expert testimony is the exception

rather than the rule.”50 As the Supreme Court noted in Daubert, “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.”51 “As a general rule,

questions relating to the bases and sources of an expert’s opinion affect the weight to be assigned

that opinion rather than its admissibility.”52

                                                    IV. Analysis

         Plaintiffs move the Court to issue an order excluding the testimony of Dr. Dennis

Paustenbach regarding removal and scraping of Benjamin Foster 81-27 adhesive.53 Plaintiffs




specific inquiry and application of Daubert factors depends on “nature of the issue at hand, the witness's particular
expertise and the subject of the testimony”).
         47
              Kumho Tire, 526 U.S. at 152.
         48
              See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.
         49
              See Daubert, 509 U.S. at 596.
         50
              Fed. R. Evid. 702 advisory committee’s note, “2000 Amendments.”
         51
              Daubert, 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)).
         52
          United States v. 14.38 Acres of Land80 F.3d 1074, 1077 (5th Cir.1996) (internal citations and quotation
marks omitted).

         53
              Rec. Doc. 53-1 at 1.


                                                           8
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 9 of 11




submit that Dr. Paustenbach should be precluded from offering opinions regarding the removal

and scraping of Benjamin Foster 81-27 adhesive because he did not test these activities, which

were the activities Decedent testified exposed him to asbestos.54

       In response, Amchem asserts that, although Dr. Paustenbach’s tests did not specifically

involve removal from clothing, the tests still provide a scientifically-valid comparison for any

such exposures, and any asbestos fiber release from scraping clothing with dried Benjamin Foster

81-27 adhesive would be qualitatively similar to the scraping removal tests Dr. Paustenbach

performed.55 Amchem argues that Plaintiffs have not raised a viable challenge to either Dr.

Paustenbach’s qualifications or his methodology.56 Amchem asserts that Plaintiffs’ objections to

the application of Dr. Paustenbach’s methodology to the facts of this case should be raised in

cross-examination.57

       Plaintiffs do not dispute that Dr. Paustenbach––a board-certified toxicologist and certified

industrial hygienist with over 40 years of experience in occupational health, risk assessment, and

toxicology––is qualified to testify as an expert witness on these topics. Plaintiffs also do not

contest the methodology or reliability of the testing performed by Dr. Paustenbach. Instead,

Plaintiffs argue that Dr. Paustenbach’s testimony should be limited because he did not test the

removal or scraping of Benjamin Foster 81-27 adhesive.

       With regard to the testing performed on Benjamin Foster 91-27 adhesive, Dr. Paustenbach

attests that he performed the following tests:

       30 to 45 spills were spoon deposited on aluminum panels from a height of 3 feet

       54
            Id. at 2.

       55
            Rec. Doc. 159 at 5–6.

       56
            Id. at 6.

       57
            Id.


                                                 9
      Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 10 of 11




       for each test replicate. The deposits were allowed to dry at ambient temperature
       and removed at intervals of 2 hours, 4 hours, and 8 hours after depositing to
       simulate clean-up at the end of a shift at various stages of drying. To remove the
       material, the deposited product was scraped off the aluminum using a beveled
       scraper or a 1.5-in. putty knife. Any loose material was then removed with a wet
       cotton cloth. The test panels were then wiped with a dry cotton cloth. Personal and
       area samples were collected and analyzed using standard OSHA/NIOSH
       protocols. Three replicates of the testing were performed for each time interval––
       making a total of nine spill cleanup tests.58

This statement shows that Dr. Paustenbach did perform scraping and removal tests on Benjamin

Foster 81-27 adhesive. Plaintiffs contend that testimony regarding scraping and removal should

be excluded because Dr. Paustenbach did not perform testing of the exact exposure that Decedent

allegedly encountered––exposure caused by scaping and removing the substance from clothing.

However, Dr. Paustenbach’s testing provides a scientifically-valid comparison for the jury to

evaluate. To the extent that Plaintiffs contend the testing differs from or is less extreme than the

exposure Decedent experienced, this issue may be raised on cross-examination. “As a general

rule, questions relating to the bases and sources of an expert’s opinion affect the weight to be

assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.”59 Accordingly,




       58
            Rec. Doc. 159-2 at 10.
       59
            14.38 Acres of Land, 80 F.3d at 1077 (internal citations and quotation marks omitted).

                                                         10
     Case 2:20-cv-00095-NJB-JVM Document 250 Filed 09/11/20 Page 11 of 11




      IT IS HEREBY ORDERED that Plaintiffs’ “Daubert Motion to Preclude the Testimony

of Dr. Dennis Paustenbach Regarding Removal and Scraping of Benjamin Foster 81-27

Adhesive”60 is DENIED.
                                          11th
      NEW ORLEANS, LOUISIANA, this _____ day of September, 2020.



                                              _________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




      60
           Rec. Doc. 53.


                                         11
